NO. 07-07-0265-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                  APRIL 15, 2008
                         ______________________________

                             JUSTIN CURTIS OEHLERT,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                   NO. 15547-C; HON. ANA ESTEVEZ, PRESIDING
                        _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J. and CAMPBELL and HANCOCK, JJ.

      Justin Curtis Oehlert was convicted of aggravated robbery and sentenced to twelve

years confinement and a $10,000 fine. He contends that conviction should be overturned

because the evidence is legally and factually insufficient to show that he had reached an

agreement to act with another for a common purpose or that he acted with intent to

promote or assist in the commission of the offense. We affirm the judgment.
      Standard of Review

      The standards by which we review the legal and factual sufficiency of the evidence

are well established. We refer the parties to Jackson v. Virginia, 443 U.S. 307, 99 S. Ct.
2781, 61 L. Ed. 2d 560 (1979) and Watson v. State, 204 S.W.3d 404 (Tex. Crim. App. 2006)

for an explanation of them.

      Application of Standard

      On October 5, 2003, a man (James Percy Hensley) entered the patio area and then

the rear door of Applebee’s Restaurant on Soncy Road in Amarillo after closing time and

by use of a gun forced the manager to give him three Amarillo National Bank bags

containing money. He exited the restaurant and ran to the passenger side of a white S-10

pickup truck parked next to a nearby McDonald’s restaurant. Approximately twenty

minutes later, a similar pickup truck was seen by police officers about seven blocks away.

When the vehicle was stopped, Hensley, the passenger, fled the vehicle. He was later

apprehended with two of the money bags. The third money bag was found by appellant.

      Appellant contended at trial that he had borrowed a truck from a friend and when

he made a stop, Hensley entered it with a gun and forced him to drive to the restaurant.

Why appellant did not leave while Hensley left to commit the robbery went unexplained.

Moreover, Hensley informed an officer that it was appellant who made him commit the

offense to pay a drug debt. Irrespective of who forced who to act, other evidence

illustrated that 1) appellant had previously been a cook for Applebee’s Restaurant and was

known to fellow employees as “Weiner,” 2) the employees knew that after closing, the

locked back door was often propped open to allow trash to be removed from the


                                            2
restaurant, 3) the employees knew that the patio door was often broken, 4) another

employee at the restaurant had met both appellant and Hensley at the home of a different

restaurant employee although not necessarily at the same time, and 5) Hensley referred

to appellant by his nickname “Weiner.”

       The jury was instructed it could find appellant guilty if it believed he acted as a party

to the robbery. See TEX . PEN . CODE ANN . §7.02(a)(2) (Vernon 2003) (one acts as a party

when, with intent to promote or assist the commission of the offense, he solicited,

encouraged, directed, aided, or attempted to aid in committing the offense). The foregoing

litany of evidence was enough to permit a rational jury to reasonably conclude, beyond

reasonable doubt, that appellant aided Hensley with the intent to promote or assist in the

robbery. And that the stories of Hensley and appellant differed did little more than create

fact disputes and credibility issues for the jury to resolve. Heiselbetz v. State, 906 S.W.2d
500, 504 (Tex. Crim. App. 1995). Moreover, the evidence indicative of guilt was not so

weak or minuscule to undermine our confidence in the verdict. So, we conclude that the

verdict was supported by both legally and factually sufficient evidence.

       The judgment is affirmed.



                                                   Brian Quinn
                                                   Chief Justice



Do not publish.




                                               3